BRYAN, Circuit Judge.
Appellant was convicted upon an indictment which charged him and others with the unlawful transportation by airplane of intoxicating liquor. Venue was laid in Marion county, Miss.
About 15 cases of imported liquor were taken out of a hidden compartment of the plane located in the rear of the cabin the next day after a forced landing was made in a field near Sandy Hook in Marion county. The occupants of the plane were appellant, the owner, and a pilot, who were flying from New Orleans to a point in Michigan. According to the government’s evidence, appellant admitted to a prohibition agent that the plane was loaded with liquor in New Orleans. Appellant did not deny this, but takes the position that his confession was inadmissible because there was no independent proof of transportation by plane as alleged in the indictment. " He argues that it is as consistent with the evidence, unaided by his confession, that the plane was loaded with liquor after it was forced down in Mississippi, as it is that the load of liquor was in the plane before it landed.
In our opinion it was within the province of the jury to decide whether under all the circumstances the liquor was in the plane when it landed or was placed in it afterwards. The liquor, being of foreign manufacture, necessarily was transported by somebody to the place where it was found. The transportation, the corpus delicti, having been established, appellant’s confession that he was the transporter by airplane was clearly admissible. That confession effectively removed any reasonable basis for the inference that the liquor was placed in the airplane after the forced landing in Mississippi.
The judgment is affirmed.